DETAILED ACTION
This final Office action is responsive to amendments filed February 8th, 2021. Claims 1, 11, 13, 24, and 26 have been amended. Claim 16 was previously cancelled. Claims 1-15 and 17-26 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by utilization of auto pilot commands input comprising feeds from human and machine data, wherein the forecast accuracy is improved using vision machine learning, speech recognition, and sentiment analysis (with reference to the PEG 2019). These features are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-15 and 17-26, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments filed 2/8/21 regarding claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
On pages 8-15 of the provided remarks, Applicant argues that the amended claims are directed to more than the abstract idea by reciting additional elements sufficient to amount to significantly more than the abstract idea. Regarding Section A, Applicant argues specifically the claims are not directed to an abstract idea. On page 9 of the provided remarks, Applicant argues that the claim amendments present “claims that are directed to improvements in technology, as here are not actually directed to abstract ideas.” Examiner respectfully disagrees and argues that the amended claims simply state “wherein the auto pilot command input comprises feeds from human and machine data, wherein the forecast accuracy is improved using vision machine learning, speech recognition, and sentiment analysis.” The “auto pilot command input comprising feeds from human and machine data” is simply further describing the received auto pilot command input from an auto pilot input center. This function as presented in the 2019 PEG and MPEP 2106.05, as well as the receiving of a plurality of input streams limitation disclosed above is analogous to “receiving and transmitting data over a network” which 
Addressing part B of Applicant’s remarks regarding claim rejections under 35 U.S.C. 101, on pages 11-15 Applicant argues that the pending claims recite “significantly more” than the idea itself. Specifically on page 13 of the provided remarks, Applicant argues “there is no evidence that any combination of operations or configurations recited by each pending claim was previously known to the industry (much less well-understood, routine, or conventional).” Examiner respectfully disagrees and argues that the configurations within the pending claims regarding receiving a plurality of input data streams is analogous to “receiving and/or transmitting data over a network” which is listed within the MPEP 2106.05 as previously known to the industry (well-understood, routine, or conventional). Applicant continues on to argue on page 14 of the provided remarks that “the pending claims go beyond well-understood, routine, and conventional activities.” Examiner respectfully disagrees and argues that apart from what was previously noted well-understood, routine, and conventional activity, the present claims do not recite significantly more than the judicial exception. Thus, even when viewed as an order combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claim rejection under 35 U.S.C. 101 has been maintained. Applicant’s arguments are not persuasive.
Applicant's arguments filed 2/8/21 regarding claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
voice recognition, image analysis for sentiment prediction, and dynamic translation of the plurality of input data streams.” Per Applicant’s provided specification, Paragraph 0038 states “To identify business transaction patterns, the pattern search multi demand sensor 212 performs at least one of machine learning, voice recognition, image analysis for sentiment prediction and dynamic translation of the plurality of input data streams.” Examiner argues that the “machine learning techniques” described by Psota are analogous to the provided list stated in the amended claims. Regarding independent claim 13 and the corresponding . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Regarding Claim 1-15 and 17-25
Step 1: independent claims 1 (method) and 13 (system), and dependent claims
2-12, 14-15, and 17-25, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. 
Step 2A Prong 1: Independent claims 1 and 13 are directed toward determining a business transaction forecast, the method comprising: receiving a plurality of input data streams from one or more sources, the plurality of input data streams comprising demand information and supply information associated with a business entity for which the business transaction forecast is to be determined; determining one or more business transaction patterns in the plurality of input data streams; determining a forecast model from among a plurality of forecast models upon determination of the one or more business transaction patterns, wherein the determined forecast model provides highest accuracy of the business transaction forecast among the plurality of forecast models, and wherein determining the forecast model comprises receiving an auto pilot command input from an auto pilot input center, wherein the auto pilot command input is a set of directives for forecast accuracy, wherein the auto pilot command input comprises feeds from human and machine data, wherein the forecast accuracy is improved using vision machine learning, speech recognition, and sentiment analysis; and wherein the auto pilot input center is an artificial intelligence engine; and providing a business transaction forecast output generated based on the determined forecast model to a processing device of the business entity (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are producing business transaction forecasts, which is directed towards the abstract idea of Organizing Human Activity 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a plurality of input data streams from one or more sources, receiving an auto pilot command input, and providing a business transaction forecast output” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a processing unit”, “a memory”, and “an artificial intelligence engine” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-12, 14-15, and 17-25 further narrow the abstract idea and are directed to further defining the input data streams and business transaction forecast output, the storing of the input data streams, the determination of business transaction patterns, and the determination of forecast models. These processes are similar to the abstract idea noted in the independent claims because they further the 
The claimed “a processing unit”, “a memory”, and “an artificial intelligence engine” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-12; and System claims 13-15 and 17-25 recite “a processing unit”, “a memory”, and “an artificial intelligence engine”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by 
In addition, claims 2-12, 14-15, and 17-25 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding Claim 26
Step 1: Independent claims 26 (system), respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 26 is directed to a system (i.e. machine).
Step 2A Prong 1: Independent claim 26 are directed toward a system determining a business transaction forecast, the system comprising: a processor configured to: receive a plurality of input data streams from one or more sources, the plurality of input data streams comprising demand information and supply information associated with a business entity for which the business transaction forecast is to be determined; and process at least a portion of the plurality of input data streams into a common format in form of denormalized cell structure and a metadata; classify the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams; determine one or more business transaction patterns in the plurality of input data streams; wherein to determine the one or more business transaction patterns the processor is configured to perform at least one of: voice recognition, image analysis for sentiment prediction, and dynamic translation of the plurality of input data streams; and iteratively apply a plurality of forecast models on the one or more business transaction patterns based at least on historical information associated with the one or more business transaction patterns to select a forecast model providing highest accuracy among the plurality of forecast models. (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a plurality of input data streams from one or more sources” step/function of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system for determining business transaction forecast, the system comprising: a processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system for determining business transaction forecast, the system comprising: a processor” is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, the System claim 26 recites “A system for determining business transaction forecast, the system comprising: a processor”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0055 and Figure 2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a plurality of input data streams from one or more sources” step/function of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill 
The additional limitations of the independent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of LaComb (U.S 2004/0138933 A1) in view of Behringer (U.S 2017/0344854 A1).
Claim 1
Regarding Claim 1, Singh discloses the following:
A computer-implemented method for determining a business transaction forecast, the method comprising [see at least Paragraph 0014 for reference to the present invention providing a method for accurately forecasting future demand for many products and product types in many markets] 
receiving a plurality of input data streams from one or more sources [see at least Paragraph 0052 for reference to the database server retrieving history streams] 
the plurality of input data streams comprising demand information associated with a business entity for which the business transaction forecast is to be determined [see at least Paragraph 0052 for reference to the retrieval of history streams that contain demand data relevant to the demand forecast unit from the history database] 
determining one or more business transaction patterns in the plurality of input data streams [see at least Paragraph 0053 for reference to the Table 1 which illustrates the demand patterns accounted for within a product life cycle when generating forecasts]
determining a forecast model from among a plurality of forecast models upon determination of the one or more business transaction patterns [see at least Paragraph 0053 for reference to the system choosing the appropriate statistical algorithm to associate with a history stream based on the characteristics of Table 1 and its demand patterns] 
wherein the determined forecast model provides highest accuracy of the business transaction forecast among the plurality of forecast models [see at least Paragraph 0055 for reference to quantification of the effect of causal factors into the 
providing a business transaction forecast output generated based on the determined forecast model to a processing device of the business entity [see at least Paragraph 0052 for reference to the forecast generation server using the demand forecast unit data and casual factor inputs to produce a demand forecast which is sent to the database server where it is stored in a forecast database] 
While Singh discloses the limitations above, it does not disclose the plurality of input data streams including supply information associated with a business entity for which the business forecast is to be determined.
However, Agrawal discloses the following:
the plurality of input data streams comprising supply information associated with a business entity for which the business transaction forecast is to be determined [see at least Paragraph 0043 for reference to the advanced planning and forecasting raw data being historical or forward-looking data input from an enterprise resource planning (ERP) program, customer relationship management (CRM) program, supplier relationship management program, a material resource planning (MRP) program, a stock-keeping unit (SKU) database, and/or user client device; Paragraph 0044 for reference to the advanced planning simulation modeling 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the input data streams of Singh to include the supply information of Agrawal. Doing so would provide enterprises technology solutions that can handle data volumes far in excess of what was once thought possible, as stated by Agrawal (Paragraph 0004). 

While Singh and Agrawal disclose the limitations above, they do not disclose determining the forecast model comprises receiving an auto pilot command input from an auto pilot input center, wherein the auto pilot command input is a set of directives for forecast accuracy, wherein the auto pilot command input comprises feeds from human and machine data, wherein the forecast accuracy is improved using vision machine learning, speech recognition, and sentiment analysis, and wherein the auto pilot input center is an artificial intelligence engine. 
However, LaComb discloses the following:
wherein determining the forecast model comprises receiving an auto pilot command input from an auto pilot input center, wherein the auto pilot command input is a set of directives for forecast accuracy, and wherein the auto pilot input center is an artificial intelligence engine [see at least Paragraph 0025 for reference to the system using engines which include equations for transforming input information into output information using techniques for performing the transformation including artificial intelligence techniques; Paragraph 0046 for reference to the analysis logic of the system including predictive analysis logic for 
the auto pilot command input comprises feeds from human and machine data [see at least Paragraph 0025 for reference to the system using engines which include equations for transforming input information into output information using techniques for performing the transformation including artificial intelligence techniques; Paragraph 0040 for reference to the digital cockpit receiving data from business data warehouses which store information collected from the business in the normal course of business operations; Paragraph 0040 for reference to the digital cockpit receiving information from one or more external sources including third party repositories of business information, such as information regarding market performance] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecast model determination method of Singh to include the artificial intelligence methods of LaComb. Doing so would provide an integrated model, and 

While the combination of Singh, Agrawal, and LaComb disclose the limitations above, they do not disclose the forecast accuracy being improved using vision machine learning, speech recognition, and sentiment analysis.
However, Behringer discloses the following:
the forecast accuracy is improved using vision machine learning, speech recognition, and sentiment analysis [see at least Paragraph 0016 for reference to the techniques and systems being used to provide a machine intelligent system that can use machine vision and machine learning to become textually aware of an environment; Paragraph 0032 for reference to a speech recognition engine within the audio module taking the audio signals and converting it into a series of numerical values that characterize the vocal sounds in the audio data; Paragraph 0033 for reference to the audio module comparing the received audio data with the lexicon with lists a large number of words in the language and provides information to increase the accuracy of the system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecast model determination method of Singh to include the forecasting methods of Behringer. Doing so would allow the system to provide information to the user considerately, based on the information the system gathers about the environment and user, as stated by Behringer (Paragraph 0007). 


While the combination of Singh, Agrawal, LaComb, and Behringer disclose the limitations above, regarding Claim 12, Singh discloses the following:
the business transaction forecast output is in human readable form and comprises actionable inputs for the business entity [see at least Figures 4A, 4B, 4C, and 4D for reference to the two-dimensional plots depicting the outputted differences between forecasts accounting for level, trend, seasonal effect, and causal factors]

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of LaComb (U.S 2004/0138933 A1) in view of Behringer (U.S 2017/0344854 A1), as applied in claim 1, in view of Subramanian (U.S 2012/0330717 A1).
Claim 2
While the combination of Singh, Agrawal, LaComb, and Behringer disclose the limitations above, they do not disclose the input data streams comprising pricing information associated with the business entity.
However, Subramanian discloses the following:
the plurality of input data streams further comprises pricing information associated with the business entity [see at least Paragraph 0015 for reference to the retail parameter estimation module that uses parameter estimate to price retail sales] 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the input streams of Singh to include pricing information of Subramanian. Doing so would assist retailers in determining price elasticity of demand for a consumer product, as stated by Subramanian (Paragraph 0008). 

While the combination of Singh, Agrawal, LaComb, Behringer, and Subramanian disclose the limitations above, regarding Claim 3, Singh discloses the following:
the business transaction forecast output is one or more of a demand forecast output and a supply forecast output associated with the business entity [see at least Paragraph 0050 for reference to the present invention providing organizations with the ability to calculate a variety of forecasts according to alternative models and then select the results of a particular forecast model that they feel is most accurate and submit for subsequent supply planning] 
While Singh discloses the above limitation, it does not disclose the output of a pricing forecast associated with the business entity.
However, Subramanian discloses the following:
a pricing forecast output associated with the business entity [see at least Paragraph 0015 for reference to the retail parameter estimation module using parameter estimation to price, forecast, and model retail sales data] 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecast outputs of Singh to include the pricing forecast output of Subramanian. Doing so would assist retailers in determining price elasticity of demand for a consumer product, as stated by Subramanian (Paragraph 0008).
Claim 4
While the combination of Singh, Agrawal, LaComb, Behringer, and Subramanian discloses the limitations above, Singh does not disclose the plurality of input data streams comprising one or more streams of unstructured and structured data. However, Subramanian discloses the following:
the plurality of input data streams comprises one or more streams of unstructured input data and one or more streams of structured data [see at least Paragraph 0036-0040 for reference to the input data being received in the following formats including a regressor coefficient matrix, observed values of the dependent variables, user-acceptance constraints, and desired error-minimization objectives; Examiner notes these various forms of data as both structured and unstructured] 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the input streams of Singh to include the structured and unstructured data of Subramanian. Doing so would provide for the efficient use and analysis of data to aid in mathematically modeling phenomena and the estimation of constants, as stated by Subramanian (Paragraph 0002).
Claim 5
While the combination of Singh, Agrawal, LaComb, and Behringer disclose the limitations above, regarding Claim 5, Singh discloses the following:
the one or more business transaction patterns are determined in the plurality of input data streams [see at least Paragraph 0053 for reference to the Table 1 which illustrates the demand patterns accounted for within a product life cycle when generating forecasts]
While Singh discloses the limitation above, it does not disclose the processing of the plurality of input data streams into a plurality of common format input data streams. 
However, Subramanian discloses the following:
processing the plurality of input data streams into a plurality of common format input data streams [see at least Paragraph 0041 for reference to the input data 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the input streams of Singh to include the common formatting of Subramanian. Doing so would provide for the efficient use and analysis of data to aid in mathematically modeling phenomena and the estimation of constants, as stated by Subramanian (Paragraph 0002).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120358 A1) in view of LaComb (U.S 2004/0138933 A1) in view of Behringer (U.S 2017/0344854 A1) in view of Subramanian (U.S 2012/0330717 A1), as applied in claim 5, in view of Bendel (U.S 9,020,910 B2).
Claim 6
While the combination of Singh, Agrawal, LaComb, and Subramanian disclose the limitations above, Singh does not disclose the storing of the plurality of common format input data streams in form of denormalized cell structure and a metadata. 
However, Bendel discloses the following:
storing the plurality of common format input data streams in form of denormalized cell structure and a metadata [see at least Col 7 lines 38-45 for reference to the system generating an accelerated query table by a join operation from two (normalized and/or denormalized) tables of the database and then stores the 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecasting system of Singh to include the denormalized storage method of Bendel. Doing so would provide the largest volume of data (rows and columns) and have the largest impact on memory utilization and query processing time, as stated by Bendel (Col 7 lines 23-25). 

Claims 13-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of Bendel (U.S 9,020,910 B2) in view of Subramanian (U.S 2012/0330717 A1) in view of Gates (U.S 2010/0332287 A1) in view of Psota (U.S 2015/0073929 A1).
Claim 13
Regarding Claim 13, Singh discloses the following:
A system for determining a business transaction forecast, the system comprising [see at least Paragraph 0014 for reference to the present invention providing a system for accurately forecasting future demand for many products and product types in many markets]
a processor configured to [see at least Paragraph 0101 for reference to the electronic demand forecasting system comprising a plurality of computerized system in electronic communication including a forecast generation system, a GUI and Web platform system, and a database system; each of the system is 
receiving a plurality of input data streams from one or more sources [see at least Paragraph 0052 for reference to the database server retrieving history streams] 
the plurality of input data streams comprising demand information associated with a business entity for which the business transaction forecast is to be determined [see at least Paragraph 0052 for reference to the retrieval of history streams that contain demand data relevant to the demand forecast unit from the history database] 
determining one or more business transaction patterns in the plurality of input data streams [see at least Paragraph 0053 for reference to the Table 1 which illustrates the demand patterns accounted for within a product life cycle when generating forecasts]
determining a forecast model from among a plurality of forecast models upon determination of the one or more business transaction patterns [see at least Paragraph 0053 for reference to the system choosing the appropriate statistical algorithm to associate with a history stream based on the characteristics of Table 1 and its demand patterns] 
wherein the determined forecast model provides highest accuracy of the business transaction forecast among the plurality of forecast models [see at least Paragraph 0055 for reference to quantification of the effect of causal factors into the forecasting algorithm more accurately predicts the future demand for a product and the present invention provides alternative forecasting models created using these 
providing, a business transaction forecast output generated based on the determined forecast model to a processing device of the business entity [see at least Paragraph 0052 for reference to the forecast generation server using the demand forecast unit data and casual factor inputs to produce a demand forecast which is sent to the database server where it is stored in a forecast database]  
a memory configured to [see at least Paragraph 0101 for reference to the electronic demand forecasting system comprising a plurality of computerized system in electronic communication including a forecast generation system, a GUI and Web platform system, and a database system; each of the system is comprised of suitable storage devices (including databases), memory devices and support hardware known in the art of computer networks to achieve the functions of the system] 
store the plurality of forecast models [see at least Paragraph 0052 for reference to the produced demand forecasts being sent to the database server and stored in the forecast database; Examiner notes ‘forecast database’ as the memory] 
While Singh discloses the limitations above, it does not disclose the plurality of input data streams including supply information associated with a business entity for which the business forecast is to be determined.
However, Agrawal discloses the following:
the plurality of input data streams comprising supply information associated with a business entity for which the business transaction forecast is to be determined [see at least Paragraph 0043 for reference to the advanced planning and forecasting raw data being historical or forward-looking data input from an enterprise resource planning (ERP) program, customer relationship management (CRM) program, supplier relationship management program, a material resource planning (MRP) program, a stock-keeping unit (SKU) database, and/or user client device; Paragraph 0044 for reference to the advanced planning simulation modeling demand and supply plans of the business enterprise using the advanced planning and forecasting raw data] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the input data streams of Singh to include the supply information of Agrawal. Doing so would provide enterprises technology solutions that can handle data volumes far in excess of what was once thought possible, as stated by Agrawal (Paragraph 0004).

While Singh and Agrawal discloses the limitation above, they do not disclose storing the plurality of input data streams in a common format in the form of denormalized cell structure and a metadata.
However, Bendel discloses the following:
store the plurality of input data streams in a common format in form of denormalized cell structure and a metadata [see at least Col 7 lines 38-45 for reference to the system generating an accelerated query table by a join operation from two (normalized and/or denormalized) tables of the database and then stores 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecasting system of Singh to include the denormalized storage method of Bendel. Doing so would provide the largest volume of data (rows and columns) and have the largest impact on memory utilization and query processing time, as stated by Bendel (Col 7 lines 23-25).

While Singh, Agrawal, and Bendel disclose the limitations above, they do not disclose the plurality of data streams including both structured and unstructured data. 
However, Subramanian discloses the following:
wherein the plurality of input data streams comprises one or more streams of unstructured input data and one or more streams of structured data [see at least Paragraph 0036-0040 for reference to the input data being received in the following formats including a regressor coefficient matrix, observed values of the dependent variables, user-acceptance constraints, and desired error-minimization objectives; Examiner notes these various forms of data as both structured and unstructured]
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecasting system of Singh to include the common formatting of Subramanian. Doing so would provide for the efficient use and analysis of data to aid in mathematically modeling phenomena and the estimation of constants, as stated by Subramanian (Paragraph 0002).


However, Gates discloses the following:
wherein the unstructured data comprises human speech and human expression [see at least Paragraph 0021 for reference to the unstructured data of the system being derived from many sources including customer e-mails, call summaries or “logs” created by the agent at the end of the call, chat sessions, phonetic indexing of conversations, and so forth; Paragraph 0033 for reference to the system performing an analysis of the interaction text including use of Natural Language Processing for identifying a plurality of unstructured features in the interaction text that have been previously identified as being related to customer satisfaction; Paragraph 0051 for reference to contextual features being assessed by the system including contextual features such as phrases or expressions used in certain context] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the unstructured data of Subramanian to include the human speech and expression data of Gates. Doing so would provide a fully automated method for ensuring customer satisfaction applying machine learning technologies on customer satisfaction texts. This enables companies to measure customer at moderate cost in-house, for each and every call, and in real time or at the end of a call, as stated by Gates (Paragraph 0011). 


However, Psota discloses the following:
to determine the one or more business transaction patterns the processor is configured to perform at least one of: voice recognition, image analysis for sentiment prediction, and dynamic translation of the plurality of input data streams [see at least Paragraph 0153 for reference to the use of machine learning techniques to determine buyer’s preferences and trends] 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the machine learning capabilities of Psota. Doing so would enable analysis on buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claim 14
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above, Singh does not disclose the input data streams comprising pricing information associated with the business entity.
However, Subramanian discloses the following:
the plurality of input data streams further comprises pricing information associated with the business entity [see at least Paragraph 0015 for reference to the retail parameter estimation module that uses parameter estimate to price retail sales] 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the input streams of Singh to include pricing information of Subramanian. Doing so would assist retailers in determining price elasticity of demand for a consumer product, as stated by Subramanian (Paragraph 0008).
Claim 15
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above, regarding Claim 15, Singh discloses the following:
the business transaction forecast output is one or more of a demand forecast output and a supply forecast output associated with the business entity [see at least Paragraph 0050 for reference to the present invention providing organizations with the ability to calculate a variety of forecasts according to alternative models and then select the results of a particular forecast model that they feel is most accurate and submit for subsequent supply planning] 
While Singh discloses the above limitation, it does not disclose the output of a pricing forecast associated with the business entity.
However, Subramanian discloses the following:
a pricing forecast output associated with the business entity [see at least Paragraph 0015 for reference to the retail parameter estimation module using parameter estimation to price, forecast, and model retail sales data] 

Claim 16
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above, Singh does not disclose the plurality of input data streams comprising one or more streams of unstructured and structured data. 
However, Subramanian discloses the following:
the plurality of input data streams comprises one or more streams of unstructured input data and one or more streams of structured data [see at least Paragraph 0036-0040 for reference to the input data being received in the following formats including a regressor coefficient matrix, observed values of the dependent variables, user-acceptance constraints, and desired error-minimization objectives; Examiner notes these various forms of data as both structured and unstructured] 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the input streams of Singh to include the structured and unstructured data of Subramanian. Doing so would provide for the efficient use and analysis of data to aid in mathematically modeling phenomena and the estimation of constants, as stated by Subramanian (Paragraph 0002).
Claim 17
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above, Singh does not disclose the one or more streams of 
However, Subramanian discloses the following:
the one or more streams of unstructured input data and one or more streams of structured data comprises data from one or more sources including human sources and machine sources [see at least Paragraph 0035 for reference to the input data received including user acceptance criteria, user objectives and observations and variables of interests; Examiner notes these user provided inputs as ‘human sources’; Paragraph 0007 for reference to the computer system storing input data in a dense matrix format such as a floating point array; Examiner notes the computer system storing the input data in a dense matrix as machine sources]
Before the effective filing date, it would have been obvious to one of skill in the art to modify the input streams of Singh to include the structured and unstructured data sources of Subramanian. Doing so would provide for the efficient use and analysis of data to aid in mathematically modeling phenomena and the estimation of constants, as stated by Subramanian (Paragraph 0002).
Claim 18
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota disclose the limitations above, they do not disclose determining the one or more business transaction patterns in the plurality of input data streams by performing at least one of: machine learning, voice recognition, image analysis for sentiment predictions and dynamic translation of the plurality of input data streams.
However, Psota discloses the following:
the processor configured to perform at least one of: machine learning, voice recognition, image analysis for sentiment prediction and dynamic translation of the plurality of input data streams [see at least Paragraph 0153 for reference to the use of machine learning techniques to determine buyer’s preferences and trends] 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the machine learning capabilities of Psota. Doing so would enable analysis on buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claim 19
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above regarding Claim 19, Singh discloses the following:
the memory is configured to store plurality of demand models and supply models [see at least Paragraph 0052 for reference to the produced demand forecasts being sent to the database server and stored in the forecast database; Examiner notes ‘forecast database’ as the memory]
While Singh discloses the limitation above, it does not disclose the memory storing a plurality of pricing models.
However, Subramanian discloses the following: 
the memory is configured to store plurality of pricing models [see at least Paragraph 0015 for reference to a database is coupled to a bus to provide 
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecast outputs of Singh to include the pricing forecast storage of Subramanian. Doing so would assist retailers in determining price elasticity of demand for a consumer product, as stated by Subramanian (Paragraph 0008). 
Claim 20
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above, Singh does not disclose determining the one or more business transaction patterns by classifying the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams. 
However, Psota discloses the following:
the processor further comprises a pattern search multi demand sensor configured to classify the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams [see at least Paragraph 0164 for reference to the method and system of filtering, classification , and clustering of transactions being applied to identify transactions that are mergeable under an entity type; Examiner notes ‘entity type’ as ‘affinity parameter’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification through clustering of Psota. Doing so would assist in determining the relationships between 
Claim 21
While the combination of Singh, Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above regarding Claim 21, Singh discloses the following:
iteratively apply the plurality of forecast models on the identified patterns based at least on historical information associated with the identified patterns to select the forecast model providing the highest accuracy [see at least Paragraph 0055 for reference to quantification of the effect of causal factors into the forecasting algorithm more accurately predicts the future demand for a product and the present invention provides alternative forecasting models created using these various forecasting algorithms to advantageously allow users to use their business judgement and experience to take into account level, trend, seasonal effects, and causal factors identified from past demand data to achieve the most accurate forecast]
While Singh discloses the limitations above, it does not disclose the processing unit being further configured to identify a demand pattern, a supply pattern, and a pricing pattern from the plurality of clusters.
However, Psota discloses the following:
the processor is further configured to: identify a demand pattern, a supply pattern and a pricing pattern from the plurality of clusters [see at least Paragraph 0219 for reference to the system assigning a product category to data records associated with a supplier based on pattern matching; Paragraph 0372 for reference to trend 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification through clustering of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claim 25
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above regarding Claim 25, Singh discloses the following:
the business transaction forecast output in human readable form and comprises actionable inputs for the business entity [see at least Figures 4A, 4B, 4C, and 4D for reference to the two-dimensional plots depicting the outputted differences between forecasts accounting for level, trend, seasonal effect, and causal factors]

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of LaComb (U.S 2004/0138933 A1) in view of Behringer (U.S 2017/0344854 A1), as applied in claim 1, in view of Psota (U.S 2015/0073929 A1).
Claim 7
While Singh, Agrawal, LaComb, and Behringer discloses the limitations above, they do not disclose determining the one or more business transaction patterns in the plurality of input data streams by performing at least one of: machine learning, voice recognition, 
However, Psota discloses the following:
determining the one or more business transaction patterns in the plurality of input data streams comprises performing at least one of: machine learning, voice recognition, image analysis for sentiment prediction and dynamic translation of the plurality of input data streams [see at least Paragraph 0153 for reference to the use of machine learning techniques to determine buyer’s preferences and trends] 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the machine learning capabilities of Psota. Doing so would enable analysis on buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153). 
Claim 8
While Singh, Agrawal, and LaComb discloses the limitations above, they do not disclose determining the one or more business transaction patterns by classifying the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams. 
However, Psota discloses the following:
determining the one or more business transaction patterns further comprises classifying the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification through clustering of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Claim 9
While the combination of Singh, Agrawal, LaComb, and Psota disclose the limitations above, regarding Claim 9, Singh discloses the following:
determining the forecast model comprises: receiving an auto pilot command input [see at least Paragraph 0052 for reference to the forecast generation server receiving causal factor inputs from a user (such as through an input device like a personal computer) to produce demand forecast; Examiner notes ‘causal factors’ as ‘auto pilot command input’] 
the auto pilot command input being a set of directives for forecast accuracy [see at least Paragraph 0055 for reference to the quantification of the effect of causal factors into forecasting algorithms to more accurately predict the future demand of a product] 
iteratively applying the plurality of forecast models on the identified patterns based at least on historical information associated with the identified patterns and the auto pilot command input to select the forecast model providing the highest accuracy [see at least Paragraph 0055 for reference to quantification of the effect of causal factors into the forecasting algorithm more accurately predicts the future demand for a product and the present invention provides alternative forecasting models created using these various forecasting algorithms to advantageously allow users to use their business judgement and experience to take into account level, trend, seasonal effects, and causal factors identified from past demand data to achieve the most accurate forecast]
While Singh discloses the limitations above, it does not disclose the identification of demand, supply, and price patterns from the plurality of clusters.
However, Psota discloses the following:
identifying a demand pattern, a supply pattern and a pricing pattern from the plurality of clusters [see at least Paragraph 0219 for reference to the system assigning a product category to data records associated with a supplier based on pattern matching; Paragraph 0372 for reference to trend analysis about the movement of products and commodities aiding in forecasting price movements and demand for these products and services]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification through clustering of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of LaComb (U.S 2004/0138933 A1) in view of Behringer (U.S 2017/0344854 A1) in view of Psota (U.S 2015/0073929 A1), as applied in claim 9, in view of Abadi ('TensorFlow:Large-Scale Machine Learning on Heterogeneous Distributed Systems')
Claim 10
While the combination of Singh, Agrawal, LaComb, Behringer, and Psota discloses the limitations above, regarding Claim 10, Singh discloses the following:
iteratively running forecast models comprises [see at least Paragraph 0083 for reference to the automatic tuner which is an iterative algorithm that when activated by the user identifies forecast model error helps to improve the quality of future demand forecasts] 
While Singh discloses the limitation above, it does not disclose running the model using a recurrent network based on tensor flow.
However, Abadi discloses the following:
running models using a recurrent network based on tensor flow [see at least Page 1 Paragraph 2 of the Introduction which references building TensorFlow as a second-generation system to deploy large-scale machine learning models] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the iterative running of forecast models of Singh to include the recurrent network based on tensor flow of Abadi. Doing so would provide a single system that spans a broad range of platforms and significantly simplifies the real-world use of machine learning, as stated by Abadi (Page 1 Paragraph 2). 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of LaComb (U.S 2004/0138933 A1) in view of Behringer (U.S 2017/0344854 A1), as applied in claim 1, in view of Abadi ('TensorFlow:Large-Scale Machine Learning on Heterogeneous Distributed Systems').
Claim 11
While the combination of Singh, Agrawal, LaComb, and Behringer disclose the limitations above, regarding Claim 11, Singh discloses the following:
determining the one or more business transaction patterns and determining the forecast model further comprise [see at least Paragraph 0053 for reference to the system choosing the appropriate statistical algorithm to associate with a history stream based on the characteristics of Table 1 and its demand patterns] 
determining customer sentiment based on performing a sentiment analysis on the plurality of input data streams [see at least Paragraph 0021 for reference to the history streams including customer order data; Paragraph 0047 for reference to the use of multiple model framework allowing multiple-scenario comparisons and analysis by letting users create forecasts from history streams such as customer order data using various alternative forecast algorithms]
determining matched customer clusters and associated product clusters [see at least Paragraph 0041 for reference to demand groups representing categories and 
determining the one or more business transaction patterns on the matched customer cluster and associated product clusters [see at least Paragraph 0041 for reference to the demand groups being used for forecasting purposes; Paragraph 0042 for reference to using demand forecast units to categorize and organize forecasts for a specific product, particular products within a given product category, and products being sold to a particular type of customer] 
While Singh discloses the limitation above, it does not disclose determining the one or more business transaction patterns using a recurrent network based on tensor flow.
However, Abadi discloses the following: 
determining patterns using a recurrent network based on tensor flow [see at least Page 1 Paragraph 2 of the Introduction which references building TensorFlow as a second-generation system to deploy large-scale machine learning models] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business transaction pattern determination of Singh to include the recurrent network based on tensor flow of Abadi. Doing so would provide a single system that spans a broad range of platforms and significantly simplifies the real-world use of machine learning, as stated by Abadi (Page 1 Paragraph 2).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of Bendel (U.S 9,020,910 B2) in view of Subramanian (U.S 2012/0330717 A1) in view of .

Claim 22
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above, regarding Claim 22, Singh discloses the following:
the processor is configured to run forecast models [see at least Paragraph 0083 for reference to the automatic tuner which is an iterative algorithm that when activated by the user identifies forecast model error helps to improve the quality of future demand forecasts] 
While Singh discloses the limitation above, it does not disclose running the model using a recurrent network based on tensor flow.
However, Abadi discloses the following: 
run models using a recurrent network based on tensor flow [see at least Page 1 Paragraph 2 of the Introduction which references building TensorFlow as a second-generation system to deploy large-scale machine learning models] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the iterative running of forecast models of Singh to include the recurrent network based on tensor flow of Abadi. Doing so would provide a single system that spans a broad range of platforms and significantly simplifies the real-world use of machine learning, as stated by Abadi (Page 1 Paragraph 2).


While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, Psota and Abadi discloses the limitations above regarding Claim 23, Singh discloses the following:
the memory is further configured to store results derived from running the forecast models [see at least Paragraph 0052 for reference to the produced demand forecasts being sent to the database server and stored in the forecast database; Examiner notes ‘forecast database’ as the memory]
Claim 24
While the combination of Singh, Agrawal, Bendel, Subramanian, Gates, and Psota discloses the limitations above regarding Claim 24, Singh discloses the following:
the processor, while determining the one or more business transaction patterns and determining the forecast model, is configured to [see at least Paragraph 0053 for reference to the Table 1 which illustrates the demand patterns accounted for within a product life cycle when generating forecasts]
determine customer sentiment based on performing a sentiment analysis on the plurality of input data streams [see at least Paragraph 0021 for reference to the history streams including customer order data; Paragraph 0047 for reference to the use of multiple model framework allowing multiple-scenario comparisons and analysis by letting users create forecasts from history streams such as customer order data using various alternative forecast algorithms] 
determining matched customer clusters and associated product clusters
determining the one or more business transaction patterns on the matched customer cluster and associated product clusters [see at least Paragraph 0041 for reference to the demand groups being used for forecasting purposes; Paragraph 0042 for reference to using demand forecast units to categorize and organize forecasts for a specific product, particular products within a given product category, and products being sold to a particular type of customer]
While Singh discloses the limitation above, it does not disclose determining the one or more business transaction patterns using a recurrent network based on tensor flow.
However, Abadi discloses the following: 
determining patterns using a recurrent network based on tensor flow [see at least Page 1 Paragraph 2 of the Introduction which references building TensorFlow as a second-generation system to deploy large-scale machine learning models] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the business transaction pattern determination of Singh to include the recurrent network based on tensor flow of Abadi. Doing so would provide a single system that spans a broad range of platforms and significantly simplifies the real-world use of machine learning, as stated by Abadi (Page 1 Paragraph 2).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S 2002/0169657 A1) in view of Agrawal (U.S 2015/0120368 A1) in view of Bendel (U.S 9,020,910 B2) in view Psota (U.S 2015/0073929 A1).
Claim 26
Regarding Claim 26, Singh discloses the following:
A system for determining business transaction forecast, the system comprising [see at least Paragraph 0014 for reference to the present invention providing a system for accurately forecasting future demand for many products and product types in many markets] 
a processor configured to [see at least Paragraph 0101 for reference to the electronic demand forecasting system comprising a plurality of computerized system in electronic communication including a forecast generation system, a GUI and Web platform system, and a database system; each of the system is comprised of suitable servers (computing devices) and support hardware known in the art of computer networks to achieve the functions of the system] 
receive a plurality of input data streams from one or more sources [see at least Paragraph 0052 for reference to the database server retrieving history streams]
the plurality of input data streams comprising of demand information associated with a business entity for which the business transaction forecast is to be determined [see at least Paragraph 0052 for reference to the retrieval of history streams that contain demand data relevant to the demand forecast unit from the history database] 
determine one or more business transaction patterns in the plurality of input data streams [see at least Paragraph 0053 for reference to the Table 1 which illustrates the demand patterns accounted for within a product life cycle when generating forecasts]
iteratively apply a plurality of forecast models on the one or more business transaction patterns based at least on historical information associated with the one or more business transaction patterns to select a forecast model providing highest accuracy among the plurality of forecast models [see at least Paragraph 0055 for reference to quantification of the effect of causal factors into the forecasting algorithm more accurately predicts the future demand for a product and the present invention provides alternative forecasting models created using these various forecasting algorithms to advantageously allow users to use their business judgement and experience to take into account level, trend, seasonal effects, and causal factors identified from past demand data to achieve the most accurate forecast]

While Singh discloses the limitations above, it does not disclose the plurality of input data streams including supply information associated with a business entity for which the business forecast is to be determined.
However, Agrawal discloses the following:
the plurality of input data streams comprising supply information associated with a business entity for which the business transaction forecast is to be determined [see at least Paragraph 0043 for reference to the advanced planning and forecasting raw data being historical or forward-looking data input from an enterprise resource planning (ERP) program, customer relationship management (CRM) program, supplier relationship management program, a material resource planning (MRP) program, a stock-keeping unit (SKU) database, and/or user client device; Paragraph 0044 for reference to the advanced planning simulation modeling 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the input data streams of Singh to include the supply information of Agrawal. Doing so would provide enterprises technology solutions that can handle data volumes far in excess of what was once thought possible, as stated by Agrawal (Paragraph 0004).

While Singh and Agrawal discloses the limitation above, they do not disclose processing the plurality of input data streams in a common format in the form of denormalized cell structure and a metadata. 
However, Bendel discloses the following:
process the plurality of input data streams in a common format in form of denormalized cell structure and a metadata [see at least Col 7 lines 38-45 for reference to the system generating an accelerated query table by a join operation from two (normalized and/or denormalized) tables of the database and then stores the tables within a main memory; Figures 3e and 4b and related text regarding the denormalized tables for storage]
Before the effective filing date, it would have been obvious to one of skill in the art to modify the forecasting system of Singh to include the denormalized storage method of Bendel. Doing so would provide the largest volume of data (rows and columns) and have the largest impact on memory utilization and query processing time, as stated by Bendel (Col 7 lines 23-25). 


However, Psota discloses the following:
classify the plurality of input data streams into a plurality of clusters based on applying at least one affinity parameter among the plurality of input data streams [see at least Paragraph 0164 for reference to the method and system of filtering, classification , and clustering of transactions being applied to identify transactions that are mergeable under an entity type; Examiner notes ‘entity type’ as ‘affinity parameter’] 
to determine the one or more business transaction patterns the processor is configured to perform at least one of: voice recognition, image analysis for sentiment prediction, and dynamic translation of the plurality of input data streams [see at least Paragraph 0153 for reference to the use of machine learning techniques to determine buyer’s preferences and trends]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the forecasting method of Singh to include the classification through clustering of Psota. Doing so would assist in determining the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers, as stated by Psota (Paragraph 0153).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683